Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 1/4/2022 in which claim 9 is cancelled and claims 1, 6 and 19 are amended to change the scope and breadth of the claims.  No claims are newly added. This Office Action is non-final because it contains new grounds of rejection, to which Applicant has not previously has the opportunity to respond.
Claims 1-8 and 10-19 are pending in the instant application and are examined on the merits herein.
Applicants’ declaration of Surendran Mahalingam and Lara J Herrero submitted on 1/4/2022 under 37 CFR 1.132, is acknowledged and will be further discussed below.

Priority
The application claims benefit to provisional application US 61/422,029 filed on 12/10/2010.
Withdrawn Rejections
All rejection(s) of record for claim(s) 9 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 1/4/2022, with respect to the rejection of claims 1-8 and 10-19  under 35 U.S.C. § 112(a) for lack of enablement, has been fully considered and is persuasive. Applicant has amended the claims to narrow the scope of the diseases treated to be those fully enabled by the working examples. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 1/4/2022, with respect to the rejection of claims 1-8 and 10-19  under 35 U.S.C. § 112(b) for indefiniteness, has been fully considered and is persuasive. Applicant has amended the claims to alleviate the indefiniteness issues. The rejection is hereby withdrawn.
Applicant’s response, filed on 1/4/2022, with respect to the rejection of claims 1-8 and 10-19 under 35 U.S.C. 102(a)(1) as being anticipated by Herrero et al., has been fully considered and is persuasive.  In light of the 132 affidavit submitted on 1/4/2022 declaring that the work of Herrero was done at the direction of the instant inventors, Herrero does not qualify as prior art under the 35 USC § 102(b)(1)(A) exception. The rejection is hereby withdrawn.

New Grounds of Rejection/Objection
Claim Objection
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Comper et al. (US 2003/0181416, PTO-892), in view of Pardigon et al. (Pathologie Biologie, 2009, PTO-892), further in view of Baba et al. (Antimic. Ag. Chemo., 1988, PTO-892), further in view of Ungheri et al. (US 5,288,704; 1994, PTO-892), further in view of Mbazima et al. (Front. Biosci, 2010, PTO-892).
Comper et al. discloses a method of treating a viral infection by administering a sulfated polysaccharide or its’ pharmaceutically acceptable salt, wherein said viral infection is caused by positive-sense, single stranded RNA viruses, including the Semliki forest virus and the Sinbis virus, further wherein pentosan polysulfate is disclosed as a member of the group of sulfated polysaccharides. (Claims 1, 6, 11 and 40; ¶0084) Comper further teaches that administration may be parenteral, specifically intramuscular. (¶0109) Comper also teaches that the magnitude of a prophylactic or therapeutic dose of a sulfated polysaccharide of the invention or a pharmaceutically acceptable salt, solvate, hydrate, or stereoisomer thereof in the acute or chronic management of a disease, infection or condition will vary, however, with the nature and severity of the disease or infection, and the route by which the active ingredient is administered. The dose, and perhaps the dose frequency, will also vary according to the disease or infection to be treated, the age, body weight, and response of the individual patient. Suitable dosing regimens can be readily selected by those skilled in the art with due consideration of such factors. In one embodiment, the dose administered depends upon the specific compound to be used and the weight of the patient. In general, the dose per day is in the range of from about 0.001 to 500 mg/kg, preferably about 0.01 to 200 mg/kg, more preferably about 0.005 to 100 mg/kg. For treatment of human infections, about 0.1 mg to about 15 g per day is administered in about one to four divisions a day. Additionally, the recommended daily dose ran can be administered in cycles as single agents or in combination with other therapeutic agents. In one embodiment, the daily dose is administered in a single dose or in equally divided doses.(¶0063)
Comper et al. does not disclose treating a viral infection caused by the Ross River virus or the Chikungunya virus.
Pardigon discloses that alphaviruses from the Semliki Forest lineage such as O’nyong-nyong virus (ONN, Africa), Mayaro virus (MAY, South America), Barmah Forest and Ross River viruses (BF and RR, Australia) as well as chikungunya (CHIKV -Africa, Asia) or Sindbis lineage such as Ockelbo virus (Scandinavia), are commonly associated with outbreaks of acute and persistent arthritis and arthralgia in humans. (p. 128, Col. 1)
Baba et al. discloses a method of inhibiting numerous viruses, including the Sinbis virus, by administering a small group of sulfated polysaccharides, specifically dextran sulfate, pentosan polysulfate, fucoidan, and carrageenans. (Abstract) Baba concludes that dextran sulfate and its congeners (e.g. pentosan polysulfate) are inhibitory to a variety of enveloped viruses at concentrations far below their anticoagulant threshold. This activity points to their potential as drugs for the chemotherapy of virus infections. (p. 1744, Col. 2)
Ungheri et al. discloses a method for treating viral infections, including those caused by the Semliki Forest virus, by administering a composition comprising a fibroblast growth factor and a sulfated polysaccharide, selected from a carrageenan, heparin, dextran sulfate, pentosan polysulfate or a sulfated polysaccharides produced by marine algae belonging to the class of Rhodophyceae, where pentosan polysulfate is exemplified. (Claims 3, 5, 13; Cols. 1-2; Figure 3)
Mbazima et al. discloses that the 37-kDa/67-kDa laminin receptor (LRP/LR) is a multifunctional protein which acts as a receptor for alphaviruses, specifically the Sinbis virus and that it is imperative to investigate the potential interaction of the 37-kDa/67-kDa LRP/LR with other viruses that cause fatal human diseases. (Abstract; pp. 1158-1159) Mbazima et al. further discloses that pentosan polysulfate modulates the function of LRP/LR by competing with endogenous heparin sulfate proteoglycans and altering the physiological activities of LRP/LR. (p. 1153, Col. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that based on the disclosure of Pardigon, the Ross River virus and the Chikungunya virus are part of the alphavirus group known as the Semliki Forest lineage, which includes the Semliki Forest virus, which is related to the Sinbis virus lineage due to the common symptoms of arthritis and arthralgia. Because Baba and Ungheri teach that the group of sulfated polysaccharides, specifically carrageenan, fucoidan, heparin, dextran sulfate, pentosan polysulfate, are effective at treating the Semliki and Sinbis viruses, it would be further obvious that the sulfated polysaccharides of Baba or Ungheri, would be effective against other viruses within the same lineage such as the Ross River virus or the Chikungunya virus. Thus, it would be reasonable to modify Comper by narrowing the scope of the administered sulfated polysaccharides, when treating infections caused by viruses in either the Semliki or Sinbis lineages, such as the Ross River virus or the Chikungunya virus, to those within the group of carrageenan, fucoidan, heparin, dextran sulfate, pentosan polysulfate. Mbazima teaches that the LRP/LR is a receptor common to the alphavirus group, exemplifying Sinbis virus, and teaches that investigating the interaction of LRP/LR with other viruses is imperative. Moreover, Mbazima teaches that pentosan polysulfate specifically binds to and modulates the function of LRP/LR. Therefore, one of ordinary skill would be motivated to specifically select pentosan polysulfate from among the group of carrageenan, fucoidan, heparin, dextran sulfate, pentosan polysulfate, when treating infections caused by viruses in either the Semliki or Sinbis lineages, such as the Ross River virus or the Chikungunya virus, thereby arriving at the instant invention. 
With respect to claims 1-5 and the limitations regarding reducing inflammation or reducing cartilage damage, in the muscles and/or joints, this limitation is not accorded patentable weight because of the inseparable connection between an administered composition and the mechanism of action within the subject to which the composition is administered.  The active method step in the instant claim is administering pentosan polysulfate to a subject having a Ross River virus or Chikungunya virus infection, whereas the reduction of inflammation or cartilage damage is an effect which will necessarily occur and does not delineate a manipulative difference between the instant method and the method of the prior art. Therefore, because the combined prior art teaches the same active step to administer the same composition, the properties applicant discloses and/or claims are necessarily present.  Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).  See also MPEP § 2112.02.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Comper et al. (US 2003/0181416, PTO-892), in view of Pardigon et al. (Pathologie Biologie, 2009, PTO-892), further in view of Baba et al. (Antimic. Ag. Chemo., 1988, PTO-892), further in view of Ungheri et al. (US 5,288,704; 1994, PTO-892), further in view of Mbazima et al. (Front. Biosci, 2010, PTO-892), further in view of Doranz et al. (WO 2015/010125, US 2016/0145323 used as equivalent, PTO-892).
The disclosure of Comper, Pardigon, Baba, Ungheri and Mbazima are referenced as discussed above. The combined prior art does not teach intra-articular injection.
Doranz discloses a method of treating a Chikungunya viral infection by administering an anti-viral composition, where in parenteral administration, specifically intra-articular administration is taught. (Col. 26)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the parenterally administered anti-alphavirus composition of Comper could be equivalently administered via intra-articular injection, as per Doranz.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623